Citation Nr: 1047260	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-34 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In March 2008, the Veteran submitted his notice of disagreement 
using a VA Form 9, and indicated that he wanted a travel board 
hearing.  In the November 2008 statement of the case, the RO 
acknowledged the hearing request, but stated that since he had 
not previously received a statement of the case, the Form 9 was 
not considered a substantive appeal and a Board hearing was not 
in order.  The appellant was advised that if he wanted a hearing, 
he should complete the appeal hearing options attachment and 
return.  In November 2008, the Veteran submitted a Form 9.  He 
did not indicate whether he wanted a hearing.  The RO 
subsequently sent the Veteran a letter essentially asking him to 
complete the Form 9.  On review, there is no indication that the 
Veteran submitted the appeal hearing options sheet or that he 
completed that portion of the second Form 9 that pertained to 
hearings.  Considering the foregoing, the Board does not find a 
pending request for a travel board hearing.  


FINDINGS OF FACT

1.  A right knee disability was not noted on enlistment 
examination in October 1972.  

2.  Clear and unmistakable evidence shows that a right knee 
disability existed prior to service; and clear and unmistakable 
evidence demonstrates that the disability was not aggravated by 
service.  


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated inservice.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
August 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The Veteran was also provided notice 
of how disability ratings and effective dates are determined.  

VA also fulfilled its duty to assist the Veteran.  The claims 
file contains service treatment records and VA medical records.  
The Veteran has not provided authorizations for release of any 
private records. 

Regarding VA records, a September 2007 orthopedic consult 
indicates that a right total knee arthroplasty was being 
scheduled.  In his March 2008 notice of disagreement, the Veteran 
reported that he underwent surgery in February 2008 and recovery 
time was unknown.  He reported his knee condition was 
osteoarthritis and multiple fractures.  The Board acknowledges 
that VA records were last printed in November 2007 and therefore, 
information pertaining to any right knee surgery has not been 
obtained.  The Board does not, however, question whether there is 
current disability.  Indeed, evidence of record clearly 
establishes a right knee disability.  The critical question, 
however, is whether the presumption of soundness has been 
rebutted, and if so, whether any preexisting disorder was 
aggravated inservice.  An operative report is not likely to 
contain information pertinent to this question and as such, the 
Board declines to remand for additional records.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

The Board also acknowledges that a VA examination has not been 
provided.  As discussed below, the overall evidence establishes 
that a preexisting right knee disability was not aggravated 
during service and under the circumstances of this case, an 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4).  

Factual Background

The Veteran underwent an enlistment examination in October 1972.  
At that time, the lower extremities were reported as normal.  On 
report of medical history, the Veteran denied having or having 
had a "trick" or locked knee.  

The Veteran entered active duty on December 4, 1972 and 
apparently arrived at training camp on December 5th.  On December 
9th, he was seen with complaints of a two day history of a 
swollen knee.  On December 12th, the Veteran was seen with 
continued complaints of pain.  X-ray showed a questionable 
bipartite patella or old fracture.  He was referred to 
orthopedics.  An orthopedic consult on December 15th noted a 
history of right knee trouble while a civilian.  Physical 
examination revealed a large effusion, which was aspirated.  
There was medial collateral ligament laxity.  The assessment was 
probable torn medial meniscus, existing prior to enlistment.  
Survey was recommended and medical processing was initiated.  

The medical board report indicates the Veteran was initially seen 
at routine sick call during forming week.  The Veteran reported 
falling from a horse when he was 14, with post fall right knee 
pain and swelling.  After his fall, his local physician told the 
appellant that he had probably torn some ligaments.  The 
appellant reported that he had suffered occasional effusion since 
and was unable to participate in athletics because of recurrent 
effusions.  The Veteran stated that he reported the defect to his 
recruiter, but was told to make no mention of it.  The primary 
diagnosis was internal derangement, right knee, existing prior to 
enlistment, and not aggravated by service.  The medical board 
found that the Veteran had a nonacceptable defect.  

A January 1973 statement from the Veteran indicates that he told 
the recruiter about his right knee.  He stated that the joint 
sometimes became swollen following vigorous physical activity but 
his recruiter allegedly advised the appellant not to mention it.  
A January 1973 statement from the Medical Officer to the 
Commanding General stated that it appears the recruiter did not 
exercise proper procedures for processing the recruit for active 
duty.  

In August 2007, the Veteran filed a service connection claim.  He 
reported that he injured his knee during service in 1972.  

The Veteran underwent a VA orthopedic surgical consult in 
September 2007.  He reported injuring his right knee in range 
jump school while jumping off a tower.  The appellant stated that 
he went to sick bay, kept the knee elevated for a week, was told 
it was a muscle tear, and sent back to duty.  He reported 
multiple injections postservice.  He complained of increasing 
right knee pain and deformity.  Examination showed a marked varus 
deformity with a 10 degree flexion contracture.  X-rays showed a 
bipartite patella and marked tricompartmental arthritis.  The 
examiner told the Veteran that despite the above history because 
he did not have documented service connection he would have to 
wait.  It was opined that the only solution for the appellant's 
disorder was a total knee arthroplasty.  

Analysis

The Veteran contends that service connection is warranted for his 
right knee disability.  In his March 2008 notice of disagreement, 
he reported that although he was treated shortly after he entered 
service, the condition worsened as time went along.  He stated 
that there was chronic pain for many years and he did not 
consider it a preexisting condition.  In his VA Form 9, the 
Veteran stated that after they could not explain what had 
happened at Parris Island, he told them that he hurt his right 
knee after being thrown from a horse.  He argued that there was 
no record of any physical damage to any part of his body in 
school, the doctor's office, or hospital where he grew up.  He 
reported that after discharge an orthopedic doctor drained his 
right knee of fluid buildup.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The 
term "noted" denotes only such conditions as are recorded in 
examination reports.  38 C.F.R. § 3.304(b)(1).
 
As an initial matter a right knee disability was not noted at the 
time of the Veteran's examination, acceptance, and enrollment 
into service.  The Veteran denied any knee problems at enlistment 
and clinical evaluation of the lower extremities revealed normal 
findings.  Thus, he is entitled to the presumption of soundness.  

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004). 
 
In determining whether a condition preexisted service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).

On review, the Board finds that the evidence demonstrates that a 
right knee disability clearly and unmistakably existed prior to 
service.  In making this determination, the evidence shows that 
the Veteran presented with complaints related to the right knee 
approximately four days after arriving at boot camp during 
forming week and prior to the beginning of rigorous physical 
training.  The medical board report documents the Veteran's 
history that he had a previous right knee injury with recurrent 
effusions.  X-rays showed a bipartite patella or old fracture.  
There is absolutely no evidence of any in-service right knee 
trauma.  Additionally, information in the service records 
suggests the Veteran was advised by his recruiter not to disclose 
his right knee problems prior to enlistment.  

The evidence also clearly and unmistakably demonstrates that the 
preexisting right knee disability was not aggravated during 
service.  The Board acknowledges the in-service findings of a 
swollen right knee and ligament laxity.  Notwithstanding, based 
on the Veteran's reported history, and x-ray and objective 
findings, the military physicians determined that the disorder 
was not aggravated by service.  This medical determination is 
considered highly probative and the record does not contain 
competent evidence to the contrary.  In this regard, the Board 
observes that temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  There is absolutely no 
evidence of any permanent aggravation inservice.  Indeed, the 
only medical opinion addressing this point is in the service 
medical records, and that opinion is against the appellant's 
position. 

The Board considered the history reported by the Veteran in 
September 2007 that he injured his knee during a "range jump;" 
as well as his subsequent statement that his knee was seriously 
hurt from running, jumping, and physical and aggressive work 
outs.  The Veteran is competent to report an in-service right 
knee injury.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms capable 
of lay observation).  This history, however, is not supported by 
the overall evidence of record.  That is, there is no credible 
evidence of an in-service right knee injury or credible evidence 
of any form of right knee trauma.  Additionally, the evidence of 
record does not show that the Veteran completed recruit training, 
much less participated in any advanced training, such as jump 
school, during his limited period of active service.  Hence, the 
history reported by the appellant in support of his claim is on 
its face not credible.  Indeed, the most credible evidence comes 
in the form of the appellant's service medical record, and not 
statements presented decades postservice in the pursuit of 
monetary compensation.  Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [a pecuniary interest may be found to affect the 
credibility of the statements presented].

The Veteran did not serve 90 days or more and presumptive service 
connection for a chronic disability, such as arthritis, is not 
for consideration.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  
Regardless, the Board notes that there is no evidence of 
compensably disabling right knee arthritis within one year 
following discharge from active duty.  

In summary, the Board concludes a right knee disability clearly 
and unmistakably existed prior to service and was not aggravated 
during service.  Thus, the benefit sought on appeal is denied.




ORDER

Entitlement to service connection for a right knee disability is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


